Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 06/03/2022.   The changes and remarks disclosed therein were considered.
	An amendment of the claims 1, 2, 8, 9 and 13 has been amended.  Claim 14 have been canceled.  Claims 1-13 and 15 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 06/03/2022 with respected to the rejection of Shaetfer et al have been fully considered and are persuasive (see pages 9-10 of an amendment filed 06/03/22).  The rejection of Shaetfer et al has been withdrawn.
Allowable Subject Matter
3.	Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shaetfer et al, Stott Bret G. and Hong Hyun Seok taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a timing controller configured to output control signals, which are generated using a first clock signal, to the memory device, generate first captured data by capturing first data, which is output from the memory device, using the first clock signal in response to the control signals, and generate control signals using a second clock signal and output the control signals to the memory device when the first captured data is not valid data, wherein the timing controller is configured to divide a frequency of the first clock signal to generate the second clock signal” in an electronic device as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory host controller configured to output control signals generated using the first clock signal to a memory device, capture first data, which is output from the memory device using the first clock signal in response to the control signals, to generate first captured data, and generate the control signals using the second clock signal and output the control signals to the memory device when the first captured data is not valid data, wherein the clock signal generator is configured to divide a frequency of the first clock signal to generate the second clock signal” in a timing controller as claimed in the independent claim 8.  Claims 9-12 are also allowed because of their dependency on claim 8; or
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining whether data from a memory device is valid data in response to control signals generated using a clock signal; and until parameters of the control signals matching [[to]] a signal path delay are selected, changing parameters of the control signals and a frequency of the clock signal associated with the parameters of the control signals, the signal path delay being a signal path for transmission of the data, wherein each of the parameters is changed on the basis of a product of each of the parameter control values and the clock signal having the changed frequency” in an operating method of a timing controller as claimed in the independent claim 13.  Claim 15 is also allowed because of its dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.